DETAILED ACTION
This action is in response to an application filed 03/20/2020 in which claims 1-33 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08 OCTOBER 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, 16 and 20-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,728,422 (hereinafter “Bailey”).
Regarding claims 1 and 20 Bailey discloses a filter medium, said medium comprising: 

wherein each of said top filter panel and said bottom filter panel has a planar surface and said top filter panel is in contact with said bottom filter panel, 
wherein said top filter panel has at least one opening 16 in communication with said bottom filter panel (Figs. 1-6, C1/L6-C2/L29, C4/L33-46).
With regard to the limitation “such that said filter medium provides for controlled flow of said fluid through said top filter panel and said bottom filter panel”, the openings 16 will inherently provide . 
Since the structure is the same as that claimed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the openings 16 will inherently provide the same properties as the opening recited in the claim.  Specifically, it is asserted that said filter medium provides for controlled flow of said fluid through said top filter panel and said bottom filter panel. See MPEP 2112.01.
Note: With regard to the medium being “for filtering a fluid”, this is a functional limitation which is not limiting because the structure disclosed by Bailey is disclosed to be a general filter structure and is not limited to a specific filtering medium, and is silent to any particular filtering medium but  would be capable of filtering a fluid; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
With specific regard to claim 20 the assembled filtering screen is seen to form one filter panel, and thus the opening in the top filter (sub) panel 10/14 or 14/74is seen to form at least one 
Regarding claims 2 and 4 Bailey discloses the medium of Claim 1 wherein said at least one opening has a circular shape (Fig. 1), where a circle is a type of oval. 
Regarding claim 6 Bailey discloses the medium of Claim 1, wherein the openings of the support may be triangular (C2/L1-10).
Regarding claims 5 and 7-9 Bailey discloses the medium of Claim 1 wherein said at least one opening has a square shape (Fig. 2), where a square is a polygon, a quadrangle, and a rectangle. 
Regarding claim 10 Bailey discloses the medium of Claim 1 wherein said top panel has a plurality of openings (Figs. 1-2). 
Regarding claim 11 Bailey discloses the medium of Claim 10 wherein said top panel has a plurality of openings that are arranged in a pattern having at least one row and at least one column (Figs. 1-2).
Regarding claim 12 Bailey discloses the medium of Claim 11 wherein said top panel has a plurality of openings that are arranged in a pattern having at least two rows and two columns (Figs. 1-2). 
Regarding claims 16 and 31 Bailey discloses the medium of Claims 1 and 20, wherein said support may be made of paper (C2/L1-10).
Regarding claim 21 Bailey discloses the medium of Claim 20 wherein said at least one depression(s) has a rounded lip (see Fig. 3, top of layer 26) and is thus a concavity. 
claim 22 and 24-25 Bailey discloses the medium of Claim 20 wherein each of said at least one depression(s) is a circle or square column ending at a taught screen bottom surface (Figs. 1-6) and thus has a planar floor portion and 4 walls (thus encompassing “at least one wall”, “three walls” and “four walls”. 
Regarding claim 23 Bailey discloses the medium of Claim 22 wherein each of said at least one depression(s) is a circle/column ending at a taught screen bottom surface (Fig 2-6) and thus has a planar floor portion and a cylindrical wall. 
Regarding claim 26 Bailey discloses the medium of Claim 20 wherein said filter panel has a plurality of depressions (Figs. 1-2). 
Regarding claim 27 Bailey discloses the medium of Claim 26 wherein said plurality of depressions are arranged in a pattern having at least one row and at least one column (Figs. 1-2). 
Regarding claim 28 Bailey discloses the medium of Claim 27 wherein said plurality of depressions are arranged in a pattern having at least two rows and two columns (Figs. 1-2).

Claims 20, 22-23, 26-30 and 32-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,028,036 (hereinafter “Sane”).
Regarding claim 20, 26, 32-33 Sane discloses a medium for filtering a fluid, comprising: 
a filter panel having a planar surface and at least one depression in said planar surface, wherein the depressions only extend 50-99% through the filter (C25/L32-54) and thus each of said depressions has a depth which is less than the total depth of said filter panel (Figs. 5, 7 and 9).
Since the structure is the same as that claimed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the openings 16 will inherently provide the same said filter medium provides for controlled flow of said fluid through said top filter panel and said bottom filter panel. See MPEP 2112.01.
Regarding claims 22-23 Sane discloses the medium of Claim 20 wherein each of said at least one depression(s) has a circular cross (Figs. 5, 7, 9) section and thus has a planar floor portion and at least one cylindrical wall portion. 
Regarding claim 27 Sane discloses the medium of Claim 26 wherein said plurality of depressions are arranged in a pattern having at least one row and at least one column (Fig. 5). 
Regarding claim 28 Sane discloses the medium of Claim 27 wherein said plurality of depressions are arranged in a pattern having at least two rows and two columns (Fig. 5). 
Regarding claim 29-30 Sane discloses the medium of Claim 20 wherein said filter panel comprises a ceramic made from alumina and optionally magnesia (C5/L55-65) and thus is considered impregnated with at least one adsorbent material for removing impurities from said fluid. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey.
Regarding claim 3 Bailey discloses the medium of Claim 1, wherein the openings are disclosed to be circular or square, and no criticality is given to the shape, it is further disclosed that a further support may be used and that different shapes may be used for the openings including triangular, and thus different shaped openings are contemplated and would have been obvious.  Further, the mere changing of the shape of the opening without a new or unexpected effect has been held obvious, see MPEP 2144.04(IV)(B).
Regarding claim 17 Bailey discloses the medium of Claim 16, wherein said support may be made of paper (C2/L1-10), but it is not disclosed that each of said top panel and said bottom panel contains cellulosic fibers. However, Bailey does not particularly limit the materials of the said top and bottom panels, and thus it would have been obvious to form the further filter layers from like material, i.e. paper, in order to form the layers of the filter from the same material to simply production.

Claims 13-15, 18-19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of US 2011/0226691 (hereinafter “Lucas”).
Regarding claim 13-15 and 29-30 Bailey discloses the medium of Claims 1 and 20, but does not disclose wherein (claim 13, 29) at least one of or (to claim 14) each of said top panel and said bottom panel is impregnated with at least one adsorbent material for removing impurities from said fluid, or where the adsorbent is one of those listed in claim 15 or 30. 
However Lucas discloses a similar filter wherein a plater filter panel made of a top layer 34 having openings and a bottom layer in contact and communication with said top layer [0035]-[0037], wherein it is noted that the layers of the filter may be made from composite materials including those containing adsorptive media such as diatomaceous earth, i.e. diatomite [0025], which would thus be considered to be impregnated with such an adsorptive media.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter panel of Bailey by substituting for the martials of the top, bottom or both layers a composite material comprising diatomite as disclosed by Lucas because this involves the simple substitution of known filter panel materials to obtain the predictable result of forming a successful filter and because it will allow the filter to further adsorb contaminants from the material it filters.
Regarding claims 18-19 Bailey discloses the medium of Claim 1, but it is not specifically disclosed that (claim 18) the total volume of said at least one opening of said top panel is from about 5% to about 65% of the total volume of said top panel or (claim 19) the total volume of said at least one opening of said top panel is from about 10% to about 50% of the total volume of said top panel. 
Lucas discloses a similar filter wherein a plater filter panel made of a top layer 34 having openings and a bottom layer in contact and communication with said top layer [0035]-[0037], wherein it is noted that the openings in the filter panels layers may be chosen to have “any reasonable porosity calculated or believed to provide suitable flow characteristics for the desired application” ([0038]). And where obviously the size of the openings will directly affect the porosity of the layer and the overall filter, therefore the opening size and porosity are both result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate opening size and porosity, including those within the scope of the present claims, so as to produce desired end results.
Further it is noted that relative changes is size and proportion have been held to be obvious; see MPEP 2144.04(IV).

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of US 5,028,036 (hereinafter “Sane”).
Regarding claim 32-33 Bailey discloses the medium of Claim 20, but does not disclose a specific depth of the depressions/opening and thus does not disclose (claim 32) wherein each of said at least one depression(s) has a depth which is from about 1 % to about 99% of the total depth of said filter panel or (claim 33) wherein each of said at least one depression( s) has a depth which is from about 10% to about 60% of the total depth of said filter panel.
Sane discloses a filter which has depression wherein the depressions only extend 50-99% through the filter (C25/L32-54).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter panel of Bailey by having the depression extend 50-99% through the filter panel as disclosed by Sane because this involves the use of a known filter panel depression depth  when none was provided by the original reference to obtain the predictable result of forming a successful filter.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773